         Case 1:20-cv-00410-RDM Document 13-18 Filed 03/16/20 Page 1 of 7

                                    DEPARTMENT OF THE NAVY
                                       U.S. FLEET FORCES COMMAND
                                     1562 MlTSCHER AVENUE SUITE 250
                                          NORFOLK VA 23551-2487


                                                                                      5354
                                                                                      Ser NOlL/027
                                                                                      28 Feb 20

FIRST ENDORSEMENT on Ms. Carol Thompson ltr of31 Jan 20

From: Commander, U.S. Fleet Forces Command
To:   Secretary ofthe Navy
Via: Office ofthe Judge Advocate General, Administrative Law (Code 13)

Subj: APPEAL OF FINDINGS OF REVIEW OF RACE DISCRIMINATION COMPLAINTS
      AGAINST CDR MARTIN L. WEYENBERG, USN, AND CDR JAMES D.
      HUDDLESTON, USN

Ref:    (f) JAGINST 5800.7F
        (g) CNAL 5354 Ser NOlL/330 ltr of31 Oct 19

Encl: (6) USFF 5354 Ser NOlL/103 ltr of9 Dec 19
      (7) First Endorsement on LT Savage ltr of22 Oct 19
      (8) Final Endorsement on Command Investigation of16 Aug 18
      (9) NAVPERS 5354/2 Forms of28 Mar 18
      (10) USFF CCS Higher Level Review of7 Nov 19
      (11) Legal Sufficiency Review of4 Dec 18
      (12) CNAF CCS Sufficiency Review of 6 Sep 18

1. In accordance with references (a) and (f), enclosures (1) through (12) are readdressed and
forwarded for higher level review. Ms. Carol Thompson is an attorney who represents LT
Courtland Savage, USN, and has submitted an appeal on LT Savage's behalf. LT Savage has
made tlu·ee claims in this appeal, none ofwhich have been made before.

2. First, he is requesting a stay of your final review ofthis matter until he either receives a full
copy ofthe investigation, or the pending Freedom ofInformation Act/Privacy Act lawsuit has
been litigated to completion. LT Savage is claiming that his ability to thoroughly and adequately
respond to the unsubstantiated findings has been significantly hindered because he has not
received a full copy ofthe investigation.

3. This is the first time LT Savage has made this argument. He filed two prior appeals on this
matter, one on 24 June 2019 and the second on 22 October 2019, neither ofwhich claimed that
he was unable to file a thorough and adequate appeal due to not receiving an unredacted copy of
the investigation. Further, in accordance with reference (a), LT Savage was provided a redacted
copy ofthe investigation by Commander, Naval Air Forces (CNAF) before submitting his first
appeal. Lastly, ifLT Savage had requested to review an umedacted copy ofthe investigation for
the limited purpose ofpreparing for this appeal, he would have been afforded that opportunity.
Arrangements would have been made to coordinate a convenient location at the nearest naval
installation to review, but not retain due to Privacy Act restrictions, the umedacted investigation.


                                                  6
                                      Plaintiff's Exhibit 17                                  1 of 7
Case 1:20-cv-00410-RDM Document 13-18 Filed 03/16/20 Page 2 of 7




                     Plaintiff's Exhibit 17                        2 of 7
       Case 1:20-cv-00410-RDM Document 13-18 Filed 03/16/20 Page 3 of 7




                                                                                                     Carol A. Thompson
                                                                                                     Lic: OK**
                                                                                                     CThompson@fedpractice.com

                                                   January 31, 2020

VIA ELECTRONIC MAIL ONLY
Honorable Thomas Modly
Acting Secretary of the Navy

       Via:     Christopher Grady
                Admiral, United States Navy
                Commander
                United States Fleet Forces Command

                Ingrid E. Paige
                Lieutenant Commander, United States Navy
                Assistant Fleet Judge Advocate
                United States Fleet Forces Command
                ingrid.e.paige@navy.mil

       RE:      Appeal of Findings of Review of Race Discrimination Complaints Against
                CDR Martin L. Weyenberg, USN, and CDR James D. Huddleston, USN

Ref:   (a) OPNAVINST 5354.1 G
       (b) Mr. Savage’s ltrs of 22 Oct 19 and 24 Jun 191
       (c) COMNAVAIRLANT 5354 ltr Ser NOlL/306 of 11 Oct 19
       (d) COMNAVAIRLANT 5354 ltr Ser NOlL/307 of 11 Oct 19
       (e) USFF 5354 ltr Ser NO1L/103 of 9 Dec 19

Encl: (1) POA
      (2) Mr. Savage’s FOIA/PA Appeal ltrs of 17 Jan 20 and 20 Jun 19 w/o encls
      (3) Original NAVPERS 5354/2
      (4) Transcript of phone call w/ CDR Keith of 15 May 19
      (5) Transcript of RADM Kelley’s comments at Tailhook

1. In accordance with references (a) and (e) and the approved extension through 31 January
2019, and subject to enclosure (1), Mr. Courtland Savage, by and through counsel, respectfully
submits this appeal to the now-unsubstantiated findings of racial discrimination by Commander


1
  In the interest of brevity, Mr. Savage hereby incorporates his arguments and issues previously
raised in these two appeals.

                                    1750 K Street NW, Suite 900 | Washington, DC 20006
                              Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
           **Practice in DC limited to matters and proceedings before Special Courts - Federal Courts – Agencies**
                                            Plaintiff's Exhibit 17                                                   3 of 7
       Case 1:20-cv-00410-RDM Document 13-18 Filed 03/16/20 Page 4 of 7
SAVAGE – EO APPEAL
January 31, 2020
PAGE 2 OF 5

(CDR) Martin Weyenberg, then Commanding Officer of Strike Fighter Squadron One Zero Six
(VFA-106), and CDR James Huddleston, then the training officer at VFA-106, against Mr.
Savage. Mr. Savage, an African American, was the target of racial discrimination by Caucasian
Instructor Pilots (IPs) at VFA-106. The discrimination bled into the subjective scorings in the
various training evolutions, which in turn where used to “justify” his untimely removal from
VFA-106 by CDR Weyenberg, and ultimately as an officer in the Navy. This Equal Opportunity
(EO) investigation, which initially concluded in July 2018, resulted in substantiated findings of
discrimination. However, and most disturbingly, these substantiated findings of racial
discrimination have since been changed to unsubstantiated. It is the change in the findings, the
reason for which Mr. Savage is still uncertain of, that forms the basis for this appeal.

2. As a prerequisite matter, Mr. Savage’s ability to thoroughly and adequately respond to the
unsubstantiated findings is significantly hindered as he has yet to receive a full copy of the
investigation, despite an active lawsuit brought under the Freedom of Information Act (FOIA)
and Privacy Act now pending in the United States District Court for the District of Columbia
(Case No. 1-19-cv-02983-ABJ). Encl. (2). Accordingly, Mr. Savage requests a stay of the
Secretary of the Navy’s final review of this matter until: (1) Mr. Savage receives a full copy of
the investigation; or (2) the pending FOIA lawsuit has been litigated to completion.

3. Mr. Savage’s need for a full, unredacted copy of the investigation is heightened by the
irregular manner in which this EO investigation has been processed. See Ref. (b) (letter of 22 Oct
19 which details the reopening of the matter for further investigation by a commander (Rear
Admiral (RADM) Kelley) who serves under the EO investigation convening authority (Vice
Admiral (VADM) Miller)). Given the timing of certain other events related to this this matter, to
include the Department of Defense Inspector General’s (DoD IG) substantiation in June 2019 of
Whistleblower Reprisal against Lieutenant (LT) Steven Shaw after he made a protected
communication regarding the very same racial discrimination experienced by Mr. Savage, as
well as RADM Kelley’s comments at the Tailhook convention in September 2019 regarding
Navy leadership’s frustration with the DoD IG office, it appears that the change from
substantiated discrimination to unsubstantiated was done out of retaliation.

4. This concern of retaliation is hardly theoretical. Not only was Mr. Savage initially informed of
the substantiated findings via both the original NAVPERS 5354/2 (enclosure (3) at p.4) and a
phone call from CDR Keith, 2 VADM Miller’s Deputy Staff Judge Advocate (SJA) on 15 May

2
  Upon best information and belief, CDR Keith is the individual from VADM Miller’s SJA’s
office who called Mr. Savage; this belief is based on CDR Keith’s name appearing on page 4 of
the NAVPERS 5354/2, enclosure (3), as the individual who conducted the debrief. However,
several individuals were on the call, so it is likely the person who conducted the debrief was
another person from the SJA’s office, with CDR Keith simply listening to the debrief.


                                1750 K Street NW, Suite 900 | Washington, DC 20006
                                       Plaintiff's Exhibit 17
                          Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
                                                                                            4 of 7
       Case 1:20-cv-00410-RDM Document 13-18 Filed 03/16/20 Page 5 of 7
SAVAGE – EO APPEAL
January 31, 2020
PAGE 3 OF 5

2019, but the change from substantiated to unsubstantiated occurred after the DoD IG’s findings
of whistle blower reprisal, and around the same time as RADM Kelley’s comments at the
Tailhook convention.

5. Of these corroborating facts, the most compelling is CDR Keith’s phone call on 15 May 2019,
just days after VADM Miller authored his endorsement on this investigation, and one month
before the DoD IG investigation substantiated findings of whistleblower retaliation by CDR
Weyenberg (the same individual who is the subject of this EO investigation), during which CDR
Keith profusely apologizes for the discrimination Mr. Savage suffered:

               I know it's been very difficult for you, and I understand your
               frustration with this entire process. So, again, my apologies, but at
               this point, we're going to provide you with the investigation. And
               we can be open about the entire affair. Also, I just want to tell
               you that I'm sorry you had to go through everything you went
               through, because right up front, we are substantiating that you
               suffered discrimination at [unclear 00:00:42].

               We believe what you and Captain Ashley [phonetic] alleged, and
               that will be substantiated. We're sorry you had to go through
               that. It's inappropriate that that would be happening in this
               day and age in our Navy, and that also explains, though, what's
               been going on behind the [unclear 00:01:02] because everybody
               who's looking at this has been aghast at what was
               substantiated and what was found by our investigator. And in
               this day and age, nobody should have to go through what you guys
               went through. It's just inappropriate.

               And what has been going on since we last contacted you, when we
               thought we were primed and ready to go, because of the media
               attention and the congressional attention that this has gotten, Air
               Boss owed it to his superiors to reach up and let them know it was
               coming. So this was pushed all the way up to the Chief of Naval
               Operations.    So you know there's a very interest in this
               investigation, and that's why we had to hold off, because the
               investigation was sent up to him so he could personally review the
               investigation. And he himself actually is going to be directing
               sweeping after actions for naval aviation as a result of this.




Regardless, this is the statement of the individual conducting the telephonic debrief to Mr.
Savage.



                               1750 K Street NW, Suite 900 | Washington, DC 20006
                                      Plaintiff's Exhibit 17
                         Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
                                                                                               5 of 7
       Case 1:20-cv-00410-RDM Document 13-18 Filed 03/16/20 Page 6 of 7
SAVAGE – EO APPEAL
January 31, 2020
PAGE 4 OF 5

               So a lot of what's been going on behind the scenes, since we had
               four-stars, the highest level of the Navy looking at this and
               basically trying to say what can we do to keep this from happening
               again. You know, it's just a daunting problem, racism in our
               country, racism within the ranks, but again, we want to attack
               it and see what we can do to try to make sure that the future
               pilots and present pilots don't go through what you went
               through.

               So, anyway, that's just a little background. There are sweeping
               corrective actions that the Air Boss will be directing, starting with
               directing administrative actions to be taken against the CO and XO
               of the VFA-106—or former CO and XO and against the instructor
               pilots. That will happen at lower echelons. We can't direct what to
               do. Otherwise, we [unclear 00:02:55], but he's directed that some
               action be taken.

Encl. (3) (emphasis added).

6. Between VADM Miller (who helped formulate RADM Kelley’s comments at Tailhook) and
RADM Kelley, those “substantiated” findings discussed in the preceding paragraph were
changed from substantiated to unsubstantiated. This chain of reversals not only undermines the
entire purpose behind having a neutral, unbiased investigating officer look at the facts and make
a decision independent of the chain of command, but is a prime example of a recent complaint
brought forth by the DoD IG to Congress: that the military’s commanders are not rectifying
wrongs identified in certain investigations.3 Indeed, it appears they are perpetuating them.

7. The same command (under CDR Weyenberg) that allowed and fostered the racial
discrimination is the same command that had the subjective authority to disenroll Mr. Savage
from flight training via a Field Naval Aviator Evaluation Board (FNAEB). An independent
investigator recognized that discriminatory practices were occurring. When the investigation was
turned back over to the command for endorsement, the command again turned a blind eye and
began undoing the factual findings of the investigator. As addressed at the Tailhook convention,
senior Navy leadership are now taking an active role to not only stymie Sailors and Marines from
using the DoD IG as a potential source of relief, but to “perfect” their own internal investigations
to ensure they (the leaders) come out unscathed. Such actions by senior Navy leadership amount
to abdication of their roles as leaders. As a last right of appeal, Mr. Savage now implores the
Secretary – serving as civilian oversight, not beholden to the uniform – to end this vicious cycle
of abuse of power by the senior leaders in the Navy, and return the previously substantiated

3
 https://www.defenseone.com/politics/2020/01/dod-punishing-whistleblowers-more-often-and-
impunity-ig-says/162735/ (last visited 29 January 2020).


                                1750 K Street NW, Suite 900 | Washington, DC 20006
                                       Plaintiff's Exhibit 17
                          Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
                                                                                             6 of 7
       Case 1:20-cv-00410-RDM Document 13-18 Filed 03/16/20 Page 7 of 7
SAVAGE – EO APPEAL
January 31, 2020
PAGE 5 OF 5

findings of discrimination to their original form, followed by appropriate and attendant
administrative relief.

8. Point of contact for this matter is the undersigned at 202-808-3134 or
cthompson@fedpractice.com. On behalf of Mr. Savage, I thank you for your time and
consideration of this significant issue.

                                                            Respectfully,



                                                            Carol Thompson




                               1750 K Street NW, Suite 900 | Washington, DC 20006
                                      Plaintiff's Exhibit 17
                         Office: 202-862-4360 | Fax: 888-899-6053 | www.FedPractice.com
                                                                                           7 of 7
